By the Court.
There was evidence tending to prove that the house in which liquors were sold was kept and maintained by the defendant. Two witnesses testified that it was his house, and that he was then selling intoxicating liquor, apparently in control and possession of the house.
The court rightly submitted the case to the jury, under instructions that, if the defendant kept and maintained the whole building described in the complaint during any part of the time named therein, and used any part of it for the illegal keeping or illegal sale of intoxicating liquor, they could convict him of the offence charged. Commonwealth v. Logan, 12 Gray, 136. Commonwealth v. Mitchell, 115 Mass. 141. Commonwealth v. Kerrissey, 141 Mass. 110.

Exceptions overruled.